  Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 1 of 49 Page ID #:766




 1 JEAN E. WILLIAMS
   Acting Assistant Attorney General
 2 U.S. Department of Justice
   Environment & Natural Resources Division
 3 LUTHER L. HAJEK
 4 U.S. Department of Justice
   Environment & Natural Resources Division
 5 Natural Resources Section
 6 999 18th Street, South Terrace, Suite 370
   Denver, CO 80202
 7 Tel.: (303) 844-1376
 8 Fax: (303) 844-1350
   E-mail: luke.hajek@usdoj.gov
 9 Attorneys for Defendants
10                     UNITED STATES DISTRICT COURT
11                    CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION
12
   CENTER FOR BIOLOGICAL            )          Case No. 2:17-cv-08587-GW-AS
13 DIVERSITY, et al.,               )          Case No. 2:18-cv-06775-GW-AS
14                                  )          Consolidated
   and                              )
15                                  )          DEFENDANTS’ LOCAL RULE 56-
   NATIONAL PARKS CONSERVATION)                2 STATEMENT OF GENUINE OF
16 ASSOCIATION,                     )          DISPUTES OF MATERIAL FACT
17                                  )          IN RESPONSE TO NATIONAL
             Plaintiffs,            )          PARKS CONSERVATION
18                                  )          ASSOCIATION’S STATEMENT
   v.                               )          OF UNCONTROVERTED FACTS
19
                                    )
20 U.S. BUREAU OF LAND              )          Hearing Date: June 20, 2019
   MANAGEMENT, et. al.,             )          Time: 8:30 a.m.
21                                  )          Courtroom: 9D
22           Defendants,            )          Judge: Honorable George H. Wu
                                    )
23 and                              )
                                    )
24 CADIZ, INC., et al.,             )
25                                  )
             Defendant-Intervenors. )
26                                  )
27
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association
  Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 2 of 49 Page ID #:767




 1       NPCA’s Uncontroverted Facts and        Defendants’ Response to Cited Fact
             Supporting Evidence                    and Supporting Evidence
 2
 3     1. Cadiz, Inc. is a Los Angeles-based   1. Undisputed
       resource development company.
 4
 5     Evidence: BLM-002807
       2. Since its founding in 1983, Cadiz,   2. Undisputed
 6     Inc.’s property interest has grown to
 7     more than 35,000 mostly-contiguous
       acres (“Cadiz Property”) in the Cadiz
 8     and Fenner Valleys, which are located
 9     in the Mojave Desert portion of eastern
       San Bernardino County, California
10     3. Cadiz, Inc., in collaboration with   3. Undisputed
11     the Santa Margarita Water District
       (“SMWD”) and other water providers,
12     developed the Cadiz Valley Water
13     Conservation, Recovery, and Storage
       Project (“Cadiz Project”) to “convey
14     for a 50-year span an annual average of
15     50,000 acre-feet (16.3 billion
       gallons) of water pumped from [an
16     ancient] groundwater aquifer to the
17     Colorado River Aqueduct . . . for a
       distance of approximately 43 miles.”
18
19     Evidence: BLM-004955; BLM-
       002263.
20
       4. “The [Cadiz] Project area, which      4. Undisputed
21     would be sited on Cadiz Property, is
       located at the confluence of the Fenner,
22
       Orange Blossom Wash, Bristol and
23     Cadiz Watersheds (Watersheds), which
       span over 2,700 square miles.”
24
25   Evidence: BLM-004955.
     5. In 2001, Cadiz, Inc. and the         5. Undisputed
26
     Metropolitan Water District
27   (“Metropolitan”) proposed a pipeline
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                     2
  Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 3 of 49 Page ID #:768




 1     project to the Bureau of Land
       Management (“BLM”) that would
 2     cross BLM-managed lands outside of
 3     any railroad right-of-way. “An
       [Environmental Impact
 4     Statement/Environmental Impact
 5     Report (“EIS/EIR”)] was prepared and
       BLM offered a [right-of-way] grant for
 6     the project in 2002.”
 7
       Evidence: BLM-002740.
 8     6. “The Metropolitan board of             6. Undisputed
 9     directors voted to reject the terms and
       conditions[of the EIS/EIR] and not to
10     proceed with the project.
11     Consequently, no right-of-way was
       issued. The case file was closed.”
12
13     Evidence: BLM-002740.
       7. In 2005, Cadiz, Inc. “resumed     7. Undisputed
14     interest in the project,” and on
15     September 17, 2008, Cadiz, Inc.
       entered into a 99-year Longitudinal
16     Lease Agreement (“2008 Lease”) with
17     the Arizona and California Railroad
       Co. (“ARZC”) for a pipeline along
18     ARZC’s 1875 Act right-of-way that
19     crosses BLM- managed public lands in
       the Southern California desert.
20
21     Evidence: BLM-002740; BLM-
       005015; BLM-002262.
22     8. Most of the land underlying            8. Undisputed
23     ARZC’s 1875 Act right-of-way is
       federal land administered by BLM.
24
25   Evidence: BLM-002107.
     9. The federal land underlying          9. Undisputed
26
     ARZC’s 1875 Act right-of-way falls
27   within the “California Desert
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                     3
  Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 4 of 49 Page ID #:769




 1     Conservation Area” established by
       Subchapter VI of the Federal Land
 2     Policy and Management Act of 1976,
 3     43 U.S.C. § 1781 (2012).

 4     Evidence: BLM-002108-09.
 5     10. A substantial portion of the federal 10. Partially disputed.
       land underlying ARZC’s 1875 Act
 6     right-of-way falls within the boundary The cited document does not state
 7     of Mojave Trails National Monument. that a “substantial” portion of
                                                ARZC’s 1875 Act right-of-way is
 8     Evidence: BLM-002108-09.                 within the boundary of Mojave Trails
 9                                              National Monument. Instead, it states
                                                only that “[p]ortions of the proposed
10                                              pipeline are within the Mojave Trails
11                                              National Monument,” which is
                                                undisputed.
12
13                                             Evidence: BLM2108-09
14     11. ARZC’s predecessor was granted      11. Undisputed
       a right-of-way under the authority of
15
       the 1875 Act between 1905 and 1911.
16     ARZC’s line extends over 200 miles
       from Cadiz, California to Parker,
17
       Arizona.
18
       Evidence: BLM-002257; BLM-
19
       002268.
20     12. The 2008 Lease purported to allow 12. Undisputed
       Cadiz, Inc. to construct, operate, and
21
       maintain a subsurface water-
22     conveyance pipeline and a power line
       between the Cadiz Property and the
23
       Colorado River Aqueduct along a 43-
24     mile portion of the ARZC railroad
25     right-of-way. This segment of the
       ARZC right-of-way runs between
26     milepost 189.0 at Cadiz, California and
27     milepost 144.0 at Freda, California in

28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                     4
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 5 of 49 Page ID #:770




 1     San Bernardino County. The ARZC
       right-of-way is approximately 200-
 2     feet-wide, extending about 100 feet
 3     from either side of the railroad
       centerline.
 4
 5     Evidence: BLM-000414-26.
       13. Pursuant to the 2008 Lease, Cadiz, 13. Undisputed
 6     Inc. plans to transport the aquiferous
 7     water via a 43-mile-long, seven-foot-
       wide pipeline connecting the Cadiz,
 8     Inc. property to the California River
 9     Aqueduct, near Rice, California.

10     Evidence: BLM-000414; BLM-
11     004959 (map of Cadiz Project
       coverage).
12     14. More specifically, the 2008 Lease 14. Undisputed
13     grants Cadiz, Inc. the right to lease:
       “(a) an area of the [the ARZC
14     Railroad] Property approximately
15     fifteen feet (15’) wide and
       approximately fifteen feet (15’) deep,
16     located more than fifty feet (50’)
17     northeasterly from the centerline of the
       existing railroad track to install,
18     construct, operate, maintain, repair,
19     renew and remove one (1)
       underground water conveyance
20     pipeline approximately seven feet (7’)
21     in diameter; (b) as many as four (4)
       areas of the Property of sufficient size
22     to install, construct, operate, maintain,
23     repair, renew and remove underground
       manifold pipelines approximately
24     twenty-four inches (24”) to thirty-six
25     inches (36”) in diameter, that will cross
       beneath the existing railroad track; (c)
26     an area of the Property located more
27     than seventy-five feet (75’)
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                     5
  Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 6 of 49 Page ID #:771




 1     southwesterly from the center line of
       the existing railroad track of
 2     sufficient size to install, construct,
 3     operate, maintain, repair, renew
       and remove electrical power poles
 4     designed to support an overhead
 5     electrical power line or, alternatively,
       to install, construct, operate, maintain,
 6     repair, renew and remove an
 7     underground electrical power line.”

 8     Evidence: BLM-000414.
 9     15. Interior’s 1989 M-Opinion (“M-          15. Undisputed
       36964”), promulgated on January 5,
10     1989, expressed official Interior policy
11     regarding 1875 Act rights-of-way uses
       from 1989 to 2011.
12
13     Evidence: BLM-007997; BLM-
       008037.
14     16. In M-36964, Interior concluded       16. Undisputed
15     that “[u]nder the 1875 Act, railroads
       were granted an ‘easement.’ The scope
16     of this easement, unlike an ordinary
17     common-law easement, is an interest
       tantamount to fee ownership, including
18     the right to use and authorize others to
19     use (where not inconsistent with
       railroad operations) the surface,
20     subsurface, and airspace.”
21
       Evidence: BLM-008010.
22     17. Under M-36964, Interior “had            17. Undisputed
23     allowed the railroad grantee to enter
       into agreements for a third party to use
24
       portions of such [rights-of-way] across
25     Department-managed lands without
       authorization from the Department.”
26
27   Evidence: BLM-002807.
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                     6
  Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 7 of 49 Page ID #:772




 1     18. M-36964 “addressed the specific      18. Undisputed
       question of whether MCI
 2     Telecommunications Corporation
 3     (‘MCI’) had to obtain a [right-of-way]
       grant or permit from the BLM in order
 4     to install a fiber optic communications
 5     line and associated equipment shelters
       within existing railroad [rights-of-way]
 6     granted to the Southern Pacific
 7     Transportation Co. (‘Southern
       Pacific’), or its predecessors under
 8     various railroad [right-of-way]
 9     acts.”

10     Evidence: BLM-004933.
11     19. In opposition to the conclusions set 19. Undisputed
       forth in M-36964, a June 2009
12     Congressional Research Service
13     (“CRS”) analysis concluded that
       easements granted under the 1875 Act
14     “are limited to uses for railroad
15     purposes, excluding non-rail activities
       analogous to the [proposed Cadiz
16     Project].”
17
       Evidence: BLM-007896-97.
18     20. In August 2011, BLM contacted      20. Undisputed
19     Cadiz, Inc. “requesting specific
       information about the [P]roject. BLM .
20     . . had several correspondence
21     exchanges with Cadiz, Inc., ARZC and
       [SMWD] [between August 2011 and
22     May 2012] to determine BLM’s
23     jurisdiction. The last correspondence
       was received on May 22, 2012 but the
24     information provided [was] not . . .
25     sufficient enough [for BLM to] make a
       determination.”
26
27   Evidence: BLM-004631.
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                     7
  Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 8 of 49 Page ID #:773




 1     21. While their correspondence took     21. Undisputed
       place, Interior partially withdrew M-
 2     36964 by promulgating M-37025 in
 3     November 2011.

 4     Evidence: BLM-008037.
 5     22. In M-37025, Interior concluded        22. Undisputed
       that “M-36964’s conclusions with
 6     respect to the activities that a railroad
 7     may undertake, or authorize others to
       undertake, within an 1875 Act [right-
 8     of-way] are not consistent with the
 9     [1875] Act, or the established rule that
       railroad [right-of-way] grants are
10     liberally construed in favor of the
11     purposes for which they were enacted,
       but otherwise are subject to the general
12     rule that any ambiguities in grants of
13     land from the public domain are to be
       resolved in favor of the Federal
14     government . . . .”
15
       Evidence: BLM-008038.
16     23. In addition, Interior concluded that 23. Undisputed
17     “[w]ithin an 1875 Act [right-of-way], a
       railroad’s authority to undertake or
18     authorize activities is limited to those
19     activities that derive from or further a
       railroad purpose, which allows a
20     railroad to undertake, or authorize
21     others to undertake, activities that have
       both railroad and commercial
22     purposes, but does not permit a
23     railroad to authorize activities that bear
       no relationship to the construction or
24     operation of a railroad.”
25
     Evidence: BLM-008038.
26
     24. Approximately one month after the 24. Undisputed
27   issuance of M-37025, Cadiz, Inc. and
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                     8
  Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 9 of 49 Page ID #:774




 1     ARZC amended the 2008 Lease to
       include six speculative design features
 2     that Cadiz, Inc. and ARZC claim
 3     would “support the existing railroad,”
       including:
 4     “fire hydrants placed along railroad
 5     tracks; [an] [a]ccess road to be
       constructed on leased area for railroad
 6     company for maintenance purposes or
 7     in case of emergencies such as rail car
       derailment; [a]ccess to 10,000 gallons
 8     of water per day for vegetation control,
 9     washing rail cars, offices, and other
       contemplated improvements; [a]ccess
10     to power at meters located along the
11     railroad tracks and emergency access
       to power at any location;
12     [a]ccomodations for passenger
13     terminals and water service associated
       with the steampowered locomotives . .
14     . the future; [and] the [r]ight to connect
15     and deliver water to any future water
       production facilities within the right-
16     of-way to the pipeline and facilities.”
17
       Evidence: BLM-004816-17.
18     25. “The ARZC rail line has existed          25. Undisputed
19     and operated for over 100 years
       without water facilities such as those
20     being proposed” in the Cadiz Project.
21
       Evidence: BLM-002264.
22     26. “The [ARZC] rail line that runs          26. Undisputed
23     through the 43 mile long stretch of
       public land proposed for collocation
24     with the pipeline has 42 creosote
25     treated bridges.”
26     Evidence: BLM-002268.
27
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                     9
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 10 of 49 Page ID #:775




 1     27. “The American Railway                 27. Undisputed
       Engineering and Maintenance of Way
 2     Association (2012) (railroad manual)      To be clear, this is a statement from
 3     recommends dry sand as more               the analysis supporting BLM’s 2015
       effective than water for suppression of   determination, not BLM’s
 4     minor fires on creosoted structures,      Determination in 2017 regarding the
 5     recommends fire barriers for protection   Cadiz Pipeline.
       of bridges from large fires, and does
 6     not make mention of the use of water-     Evidence: BLM-002268.
 7     supplied fire hydrants in suppressing
       fires on bridges.”
 8
 9     Evidence: BLM-002268.
       28. “By railroad standards as described   28. Undisputed
10     by the railroad industry’s manual,
11     water is not the preferred method of      To be clear, this is a statement from
       fire suppression on creosoted             the analysis supporting BLM’s 2015
12     structures.”                              determination, not BLM’s
13                                               Determination in 2017 regarding the
       Evidence: BLM-002268.                     Cadiz Pipeline.
14
15                                               Evidence: BLM-002268.
       29. “There are no fire hydrants           29. Undisputed
16     currently installed along the entire 200-
17     mile-plus length of the railroad line     To be clear, this is a statement from
       that extends from Cadiz, California to the analysis supporting BLM’s 2015
18     Parker, Arizona.”                         determination, not BLM’s
19                                               Determination in 2017 regarding the
       Evidence: BLM-002268.                     Cadiz Pipeline.
20
21                                               Evidence: BLM-002268.
       30. Cadiz, Inc. has not demonstrated      30. Undisputed.
22     “plans for a fire suppression system
23     beyond the 43-mile stretch through        To be clear, this is a statement from
       public land.”                             the analysis supporting BLM’s 2015
24
                                                 determination, not BLM’s
25     Evidence: BLM-002268.                     Determination in 2017 regarding the
                                                 Cadiz Pipeline.
26
27
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                    10
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 11 of 49 Page ID #:776




 1                                               Evidence: BLM-002268; see also
                                                 BLM-000001; BLM-000004; BLM-
 2                                               000007.
 3     31. “Additionally, there have been no     31. Undisputed
       fires on these [rights-of-way] in their
 4     100-year-plus lifetime.”
 5
       Evidence: BLM-002268.
 6     32. On December 2, 2011, BLM issued 32. Undisputed
 7     IM-2012-038 to provide interim
       guidance on implementing M-37025,
 8     and concluded that “[d]etermining
 9     whether a particular activity derives
       from or furthers a railroad purpose
10     requires a case-by-case evaluation.”
11
       Evidence: BLM-004926.
12     33. On December 23, 2011, the          33. Undisputed
13     President Barack Obama signed House
       appropriations bill H.R. 2055
14     “specifying that no appropriated
15     funding should [be] spent for approval
       of a right-of-way related to the Cadiz
16     Project, and that a right-of-way for
17     water conveyance should not be
       approved unless it is within the scope
18     of the existing [right-of-way].”
19
       Evidence: BLM-004922.
20
       34. “On May 4, 2012 BLM sent a letter 34. Undisputed
21     to ARZC requesting the company to
       provide specific information on how
22
       the proposed pipeline described in the
23     [2008 Lease] furthers railroad
       purposes, and whether these design
24
       features are consistent with standard
25     railroad industry practices.”
26
       Evidence: BLM-002876-77.
27
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                    11
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 12 of 49 Page ID #:777




 1     35. “ARZC provided a response letter 35. Undisputed
       that did not fully address the questions,
 2     but cited that fire hydrants are needed
 3     [because] fire suppression is ‘a chronic
       and historical challenge in the rail
 4     industry.’” ARZC’s letter also
 5     requested that BLM meet with ARZC.

 6     Evidence: BLM-002877.
 7     36. The BLM California State               36. Undisputed
       Director’s response to a Final
 8     Environmental Impact Report (“EIR”)
 9     conducted by Santa Margarita Water
       District (“SMWD”) as lead agency for
10     California Environmental Quality Act
11     (“CEQA”) review of the Cadiz Project
       “point[ed] out that the EIR. . .
12     erroneously concluded that BLM
13     approval [would] not be necessary for
       this project, and that BLM approval
14     [would] be required until the project
15     proponents can clearly demonstrate
       otherwise.” The Director’s response
16     also indicated that “FLPMA
17     authorizations [would] be required for
       the phase of the project that . . .
18     proposes to convert existing BLM
19     authorized natural gas pipeline [rights-
       of-way] to water conveyance.”
20
21     Evidence: BLM-002877.
       37. On August 23, 2012,                    37. Partially Disputed.
22     representatives from BLM California
23     met with representatives from Cadiz,    Plaintiff mischaracterizes the notes
       Inc., ARZC, SMWD, and BLM’s             from this meeting. While the
24     Pacific Northwest Regional Solicitor’s  participants of this meeting did
25     Office. At this meeting, the attendees  discuss the identified concerns with
       discussed the following concerns with   the original project, they also
26     the original project: impacts to        discussed how Cadiz sought to
27                                             address those concerns in the current
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                       12
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 13 of 49 Page ID #:778




 1     springs, fugitive dust, land subsiding,   version of the project, which was
       and introduction of brine to the          reflected in the EIR analysis. The
 2     aquifer.                                  meeting notes also reflect that a
 3                                               representative from Rail
       Evidence: BLM-002879.                     America/Arizona & California Rail
 4                                               Co. explained that the Cadiz Project
 5                                               would benefit the railroad through
                                                 access to water, power generation,
 6                                               and the construction of a new access
 7                                               road.

 8                                               Evidence: BLM-002879.
 9     38. At the August 23, 2012 meeting,       38. Partially Disputed.
       ARZC representatives claimed that the
10     Cadiz Project could provide some          The document states that ARZC
11     benefits to the rail operations, but      representatives stated that the Cadiz
       specific questions sent to the ARZC,      Project would provide benefits to the
12     Cadiz, Inc., and SMWD prior to the        railroad—there is no basis for
13     meeting were not directly addressed.      Plaintiff’s assertion that these benefits
       According to Cadiz, Inc., “they did not   were merely “claimed.”
14     have time to prepare thorough
15     responses and because the project is      Further, while the meeting notes
       constantly changing[,] the data now       reflect that the “details of the project
16     available would be incomplete.”           were still tentative,” it should be
17                                               noted that the meeting took place in
       Evidence: BLM-002879- 80.                 August 2012, three years before
18                                               BLM’s prior determination in 2015.
19
                                                 Finally, the meeting notes also reflect
20                                               that, “Solicitor Temi Josephson said
21                                               that an analysis of the pipeline would
                                                 be based on a reasonable person
22                                               standard, i.e., whether an average
23                                               person could reasonably conclude that
                                                 a 7” pipeline is essential or provides
24                                               benefits to a railroad.”
25
                                             Evidence: BLM-002879-80
26   39. “On December 19, 2012, BLM sent 39. Undisputed
27   [Cadiz, Inc. and ARZC] a follow-up
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                    13
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 14 of 49 Page ID #:779




 1     letter to request specific plans showing
       how the 7-foot pipeline [met] or
 2     further[ed] railroad purposes as
 3     discussed in the August meeting.
       [Cadiz, Inc.] responded by letter on
 4     January 16, 2013 with a legal argument
 5     defending their project as within the
       scope of the 1875 [Act] right-of-way.
 6     [That letter] was followed up with a
 7     meeting in February between BLM,
       Cadiz, Inc., SMWD, ARZC and the
 8     Regional Solicitor’s Office to further
 9     discuss the project details, though no
       outcome was reached.”
10
11     Evidence: BLM-002742.
       40. “On July 12, 2013, [Cadiz, Inc.]     40. Undisputed
12     sent a letter to BLM, requesting that it
13     make a determination on the project.
       BLM responded by letter in August
14     that the evidence-gathering was
15     ongoing. [Cadiz, Inc.] then sent
       another letter on September 20, 2013
16     expressing frustration at the lack of
17     response. BLM responded that it was
       awaiting publication of an Instructional
18     Memorandum by the Washington
19     Office that will outline the process for
       evaluating 1875 Railroad rights-of-
20     way, and that the guidance from this
21     IM [would] be used to evaluate the
       Cadiz [P]roject.”
22
23     Evidence: BLM-002742.
       41. On September 19, 2013, Cadiz,       41. Undisputed
24     Inc. announced that it entered into a
25     new trackage rights agreement with
       ARZC to “facilitate the development
26     of regularly scheduled steam train
27     excursions through the celebrated
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                    14
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 15 of 49 Page ID #:780




 1     Mojave Desert between Cadiz,
       California and Parker, Arizona.”
 2
 3     Evidence: BLM-002779.
       42. Cadiz, Inc. stated that:              42. Undisputed
 4     “The proposed new steam train
 5     operation, named the Cadiz
       Southeastern Railway (‘CSER’),
 6     [would] be powered by water made
 7     available from the [Cadiz Project] and,
       following the completion of additional
 8     permitting, [would] also feature a new
 9     museum and cultural center at the
       Cadiz Ranch property dedicated to the
10     promotion of local desert and railroad
11     history.”
12     Evidence: BLM-002779.
13     43. In addition,                          43. Undisputed
       “[CSER] would operate its own steam
14     powered locomotives, passenger cars
15     and terminals. The CSER excursion
       train operation would augment current
16     traffic on the ARZC and not interfere
17     with existing freight operations. In
       consideration of the access provided
18     for the operation of CSER, the ARZC
19     would receive an annual revenue
       payment of up to $500,000 per year,
20     once the trains are operational
21     following implementation of the Cadiz
       Water Project.”
22
23     Evidence: BLM-002778.
       44. As BLM concluded, “[A] desert-      44. Undisputed
24
       exploring excursion train assumes a
25     public land use that exceeds the scope
       of the 1875 Act [rights-of-way], and
26
       would therefore be considered a
27     commercial recreational use of public
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                    15
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 16 of 49 Page ID #:781




 1     land because it proposes to make a
       profit by charging participants for
 2     recreational use of public land.”
 3
       Evidence: BLM-002279-80.
 4     45. On August 11, 2014, BLM issued      45. Undisputed
 5     IM 2014-122, which, pursuant to M-
       37025, provided a step-by-step process
 6     for evaluation of an activity located
 7     within a right-of-way granted under the
       1875 Act. The process included
 8     information gathering, evaluation, an
 9     authorized officer’s consideration of
       the recommendation, and notification
10     to the project proponents of the BLM
11     authorized officer’s determination.
12     Evidence: BLM-002726-33.
13     46. The case-by-case evaluation        46. Undisputed
       described in IM 2014-122 directs BLM
14     Field Office Officials to consider the
15     following factors in determining
       whether a proposed activity within an
16     1875 Act right-of-way derives from or
17     furthers a railroad purpose:
18     “[1] The specific purpose of the 1875
19     Act, which was to give railroads the
       exclusive right to use and occupy the
20     granted [right-of-way] for railroad
21     purposes; [2] The concept that, even
       though railroad ROW grants are
22     generally broadly construed, any
23     doubts about the scope of such grant
       are still to be resolved in the
24     Government’s favor. As a practical
25     matter, this means that a railroad ROW
       holder and/or the party arguing that a
26     particular activity is within the scope
27     of an 1875 Act ROW must provide
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                    16
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 17 of 49 Page ID #:782




 1     sufficient evidence to overcome any
       doubts as to whether a particular
 2     activity is within the scope of the
 3     ROW; [3] The relationship between
       the activity and the railroad – e.g., does
 4     the activity in question originate or
 5     issue from, help promote, and/or
       advance the railroad purposes; and [4]
 6     Historical industry practice with
 7     respect to the activity in question –
       e.g., is the proposed activity one that
 8     has been used by railroads previously
 9     in furtherance of a railroad purpose.”

10     Evidence: BLM-002727.
11     47. On August 20, 2014, BLM sent a          47. Undisputed
       letter to Cadiz, Inc. President and CEO
12     Scott Slater alerting Cadiz, Inc. of its
13     issuance of IM 2014-122. In the letter,
       BLM provided Cadiz, Inc. with its
14     understanding of the Cadiz Project and
15     with a list of questions for clarification.
16     Evidence: BLM-002723-25.
17     48. In addition, BLM “ask[ed] that         48. Undisputed
       [Cadiz, Inc.] provide answers to the . . .
18     questions and correct any errors or
19     omissions [found] in the project
       description [BLM] provided within 30
20     days of receipt of [the] letter.” BLM
21     explained that, “[i]n the absence of a
       response, [BLM would] proceed to
22     make a determination based on the
23     project as described [by BLM in the
       letter].”
24
25   Evidence: BLM-002725.
     49. On September 17, 2014, Cadiz,       49. Undisputed
26
     Inc. responded to BLM’s August 20,
27   2014 letter “by way of a telephone call
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                    17
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 18 of 49 Page ID #:783




 1     from its counsel to the Office of the
       Solicitor, Department of the Interior,
 2     Pacific Southwest Region.”
 3
       Evidence: BLM-002715.
 4     50. BLM acknowledged,                     50. Undisputed
 5     “During that conversation, counsel for
       Cadiz, Inc. indicated that the
 6     BLM-presented project description
 7     was inaccurate, especially in light of
       new project design features. Moreover,
 8     counsel for Cadiz, Inc. requested a
 9     face-to-face meeting to discuss the
       significant changes to the proposed
10     action, with a final, written proposal to
11     follow such a meeting.”
12     Evidence: BLM-002715.
13     51. E-mail exchanges followed the        51. Undisputed
       phone call, including a request from
14     Cadiz, Inc. to extend the 30-day time
15     limit to answer BLM’s questions,
       which BLM granted.
16
17     Evidence: BLM-002715.
       52. On December 10, 2014, Cadiz, Inc. 52. Undisputed
18     representatives and BLM officials met
19     to discuss the Cadiz Project, at which
       time BLM requested that Cadiz, Inc.
20     provide a “final and fact-specific
21     written Project description for
       evaluation according to [IM 2014-
22     122].”
23
       Evidence: BLM-002471.
24
       53. On January 9, 2015, Cadiz, Inc.      53. Undisputed
25     provided BLM with BLM’s requested
       description.
26
27   Evidence: BLM-002471-75.
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                    18
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 19 of 49 Page ID #:784




 1     54. On October 2, 2015, BLM sent its     54. Undisputed
       final evaluation of the Cadiz Project,
 2     pursuant to M-37025 and IM-2014-
 3     122, to Cadiz, Inc. and the railroad.

 4     Evidence: BLM-002243.
 5     55. In the evaluation, “BLM . . .        55. Undisputed
       determined that the Project does not
 6     derive from or further a railroad
 7     purpose.”

 8     Evidence: BLM-002244.
 9     56. Indeed, “BLM . . . reached an      56. Undisputed
       administrative determination that the
10     Project as described cannot be
11     authorized by ARZC because it is
       outside the scope of ARZC’s [right-of-
12     way] grants held under the 1875 Act.”
13
       Evidence: BLM-002243-44.
14     57. BLM specifically found five of the   57. Partially Disputed.
15     six Project components did not further
       a railroad purpose, and that the        Plaintiff’s paraphrased and quoted
16     washing stations, weed control, and     language is partially accurate. BLM’s
17     water supply functions were only        Summary Evaluation and longer
       “possible, not proposed, future         BLM Recommendation, which
18     improvements[,]” and “there is nothing  Plaintiff refers to, concluded that
19     for BLM to review or evaluate.”         three of the six components (i.e.,
                                               access road, powerlines and
20     Evidence: BLM-002243-49, 66.            supported facilities, and the excursion
21                                             train) “may serve a railroad purpose,”
                                               but that these components are bound
22                                             to the proposed water conveyance
23                                             pipeline that does not serve a railroad
                                               purpose. See BLM-002253, BLM-
24
                                               002272-73, BLM-002275-76, BLM-
25                                             002280. BLM found that the water
                                               pipeline itself could not serve a
26
                                               railroad purpose because “the origin”
27                                             of the pipeline was not a railroad
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                       19
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 20 of 49 Page ID #:785




 1                                               purpose. BLM-002266. With respect
                                                 to the fire suppression system
 2                                               component, BLM’s Recommendation
 3                                               stated that generally a fire
                                                 suppression system could further a
 4                                               railroad purpose, but concluded that
 5                                               as presented such a system was “not
                                                 justified” and would need BLM
 6                                               authorization. BLM-002268. With
 7                                               respect to the two remaining
                                                 components, i.e., power generation
 8                                               and use of the water by the railroad
 9                                               for other purposes, BLM stated that
                                                 “[t]he relationship between power
10                                               generation along this segment of
11                                               railroad and the furtherance of
                                                 railroad purposes is, at best, unclear,”
12                                               and potential uses of the water by the
13                                               railroad, such as “railcar washing
                                                 stations, weed control, and water
14                                               supply to future warehouses and
15                                               office buildings were presented only
                                                 as possible, not proposed, future
16                                               improvements,” and therefore BLM
17                                               did not evaluate them. BLM-002266.
18                                               Evidence: BLM 2243-80
19     58. BLM stated that:                      58. Undisputed
20     “[t]he water conveyance pipeline with
21     in-line turbines and the fire
       suppression system including the fiber
22     optic sub-component, do not derive
23     from or further a railroad purpose
       under the standard set in the 2011 M-
24     Opinion for 1875 Act [rights-of-way]
25     and the BLM policy found in IM 2014-
       122. To be conducted on public land,
26     these activities would require approval
27     from the BLM. The access road, the
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                    20
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 21 of 49 Page ID #:786




 1     power line and facilities it supports,
       and the excursion train including
 2     appurtenant facilities, likewise do not
 3     derive from or further a railroad
       purpose as presented, due to their
 4     reliance on the pipeline. However, an
 5     evaluation can be conducted on them
       on their own merits, apart from the
 6     conveyance pipeline activity, if more
 7     detailed information is presented.”

 8     Evidence: BLM-002249.
 9     59. In addition, BLM stated that “[i]n     59. Undisputed
       order to proceed with the proposed
10     Project, Cadiz, Inc., ARZC, or other
11     parties involved will require BLM
       authorization for a right-of-way for the
12     Project under the regulations set
13     forth in 43 C.F.R. Part 2800.”
14     Evidence: BLM-002244.
15     60. On October 5, 2015, Cadiz, Inc.        60. Undisputed
       sent a reply letter to then BLM
16     Director Neil Kornze, “[explaining]
17     why BLM’s determination is contrary
       to law and must be rescinded.”
18
19     Evidence: BLM-002238.
       61. On February 10, 2016, Director      61. Undisputed
20     Neil Kornze sent a response letter to
21     Cadiz, Inc. President and CEO Scott
       Slater, informing Cadiz Inc. that “the
22     administrative determination for the
23     Cadiz Project was “developed based on
       a careful consideration of the project
24
       and relevant on-the-ground conditions
25     by the BLM staff most familiar with
       those resources.” In response to
26
       Slater’s interest in whether such
27     determinations can be revisited,
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                    21
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 22 of 49 Page ID #:787




 1     Director Kornze indicated that he
       asked Jerome Perez, the BLM
 2     California State Director, “to sit down
 3     with [Cadiz, Inc. representatives] to
       review this issue and where things
 4     stand.”
 5
       Evidence: BLM-002237.
 6     62. On March 14, 2016, Cadiz, Inc.         62. Disputed
 7     made available its “Form 10-K Annual
       Report Pursuant to Section 13 or 15(d)     The report is an extra-record
 8     of the Securities Exchange Act of          document and therefore may not be
 9     1934 for the fiscal year ended             considered for purposes of deciding
       December 31, 2015.” Therein, Cadiz,        the merits of Plaintiff’s claims. Fla.
10     Inc. stated that “if the BLM [would]       Power & Light v. Lorion, 470 U.S.
11     not change [the 2015 Administrative        729, 743-44 (1985); Ctr. for
       Determination], then [Cadiz, Inc.          Biological Diversity v. U.S. Fish &
12     would] need to file a right-of-way         Wildlife Serv., 450 F.3d 930, 943 (9th
13     permit application with the BLM for a      Cir. 2006).
       review of the pipeline’s use. . . and/or
14     seek to clarify a railroad’s property
15     rights in U.S. Federal Court. Both
       alternatives [would] likely result in a
16     delay of final Project implementation
17     and we cannot reasonably predict the
       outcome of either process.”
18
19     Evidence: Ctr. for Biological Diversity
       v. U.S. Bureau of Land Mgmt., No. CV
20     17-8587-GW (ASX), 2018 WL
21     3004594, at *3 (C.D. Cal. June 8,
       2018) [ECF No. 31];
22     https://www.sec.gov/Archives/edgar/
23     Data/727273/0000727316000047/
       Form10-k_2015.htm
24     63. On March 22, 2016, several House 63. Undisputed
25     members requested that the House
       Subcommittee on Interior,
26     Environment, and Related Agencies
27     include certain language to define
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                    22
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 23 of 49 Page ID #:788




 1     “railroad purpose” under the 1875 Act
       in the FY2017 Interior and
 2     Environment Appropriations bill.
 3
       Evidence: BLM-002227-29.
 4     64. On March 23, 2016, BLM                 64. Undisputed
 5     California State Director Jerome Perez
       sent a letter to Scott Slater to follow-up
 6     on a March 9, 2016 meeting between
 7     BLM staff and Slater regarding the
       2015 BLM Determination on the
 8     proposed Cadiz Project. In the letter,
 9     State Director Perez reiterated that
       Cadiz, Inc. had “the option of
10     submitting a request for a [right-of-
11     way] proposal for [BLM’s]
       consideration,” but noted that Slater
12     and counsel had expressed that the
13     right-of-way application was not the
       “desired option.”
14
15     Evidence: BLM-002226.
       65. On March 31, 2016, in a follow-up 65. Undisputed
16     letter to State Director Perez’s March
17     23, 2016 letter, Slater indicated that
       Cadiz, Inc. was “evaluating the best
18     method to further describe how the $13
19     million in investments included in the
       Project for the benefit of the railroad
20     further[ed] non-speculative railroad
21     purposes.”
22     Evidence: BLM-002224-25.
23     66. On December 14, 2016, President-     66. Undisputed
       elect Donald Trump published his
24
       administration’s “Priority List” for
25     “Emergency & National Security
       Projects.”
26
27   Evidence: BLM-002172-2223.
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                    23
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 24 of 49 Page ID #:789




 1     67. The Cadiz Project appeared as          67. Undisputed
       Number 15 on the Priority List,
 2     described as a $250 Million project
 3     “designed to capture and conserve
       billions of gallons of renewable native
 4     groundwater flowing beneath Cadiz-
 5     controlled property in California’s
       Mojave Desert that is currently being
 6     lost to evaporation and salt
 7     contamination at nearby dry lakes.”

 8     Evidence: BLM-002188.
 9     68. The Priority List indicated that the   68. Undisputed
       Cadiz Project was privately funded,
10     95% permitted, would create 5,900
11     direct jobs, and that “[t]wo additional
       projects worth $1.4 billion [are]
12     available.”
13
       Evidence: BLM-002188.
14     69. On January 6, 2017, BLM Realty       69. Undisputed
15     Specialist for Roads, Railroads, and
       Pipelines Erica Pionke, along with
16     BLM officials Shelley McGinnis, John
17     Kalish, Stephen Fusilier, Robert Jolley,
       and Larry Carpool, met to discuss
18     M-37025, IM 2014-122, and the latest
19     draft of the Federal Register Notice
       (“FRN”), which served to “notify the
20     public” of IM 2014-122.
21
       Evidence: BLM-000977.
22     70. On January 19, 2017, BLM official 70. Undisputed
23     Cynthia Moses-Nedd sent BLM
       officials Matthew Allen, Craig Leff,
24
       Jeff Kraus, and Assistant Director
25     Michael Nedd, “BLM-related
       projects,” including President-elect
26
       Trump’s Priority List.
27
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                    24
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 25 of 49 Page ID #:790




 1     Evidence: BLM-002115-67.
       71. On February 1, 2017, Acting            71. Undisputed
 2     Deputy Secretary James Cason held a
 3     video call with lobbyist Luke Johnson
       and lawyer Larry Jensen, both of the
 4     law firm Brownstein Hyatt Farber
 5     Schreck (“Brownstein”), which
       represents Cadiz, Inc.
 6
 7     Evidence: BLM-002114.
       72. On February 6, 2017, Special           72. Undisputed
 8     Assistant to the Secretary Kathleen
 9     Benedetto emailed Acting Deputy
       Secretary James Cason requesting a
10     meeting between Benedetto, Cason,
11     and Katherine Macgregor, to “discuss
       the Cadiz Pipeline issue . . . .”
12
13     Evidence: BLM-002111.
       73. On February 9, 2017, Deputy State      73. Partially Disputed.
14     Director Danielle Chi emailed John
15     Kalish to arrange a call to “discuss the   While this email did refer to a need
       1875 RR Act request [he] referenced”       for a briefing paper for the Cadiz
16     in a February 9, 2017 email to Joseph      Project, the primary 1875 Act issue in
17     Stout.                                     question related to a qui tam lawsuit
                                                  and has nothing to do with the Cadiz
18     Evidence: BLM-002110.                      Project.
19
                                                  Evidence: BLM-002110
20
       74. Kalish had requested a “briefing       74. Partially Disputed.
21     paper, including [the ARZC 1875 Act
       right-of-way] and the Cadiz Project       See response to Paragraph 73. The
22
       that [Nedd] would use in a discussion     primary issue referenced in this e-
23     with the transition team.” Kalish         mail related to a qui tam lawsuit that
       previously sent a “briefing” to Chi on    was under seal because it was the
24
       “an 1875 RR Act issue” and had a          subject of an ongoing an investigation
25     follow-up discussion with Nedd.           by the U.S. Department of Justice to
       Kalish wrote that he “[would] stay as     determine whether the United States
26
       the [Washington Office] contact for       would seek to intervene as the lead
27     this for a while due to the . . . need to Plaintiff in the qui tam lawsuit. This
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                         25
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 26 of 49 Page ID #:791




 1     minimize the size of the team to need     issue has nothing to do with the Cadiz
       to know staff.”                           Project.
 2
 3     Evidence: BLM-002110.                     Evidence: BLM-002110
       75. On February 15, 2017, Acting          75. Undisputed
 4     Director of BLM Kristin Bail issued an
 5     “Information/Briefing Memorandum”
       on the Cadiz Project for the BLM
 6     Assistant Secretary of Land and
 7     Minerals Management. Bail wrote that
       “BLM has indicated to [Cadiz, Inc.]
 8     that the project could be re-evaluated if
 9     there is new information, but no such
       information has been provided.”
10
11     Evidence: BLM-002108.
       76. Additionally, Bail wrote that         76. Undisputed
12     “[t]he proposed project is located in
13     the district of Congressman Paul Cook
       (CA-08-R) who, along with
14     Congressmen Tom McClintock (CA-
15     04-R), and Jim Costa (CA-16-D) have
       expressed concerns that the BLM’s
16     determination prevents water supply
17     and economic benefit to the region.
       Senator Dianne Feinstein has
18     expressed concerns with the project
19     and has an interest in protecting the
       desert ecosystem, especially the region
20     surrounding the project.”
21
       Evidence: BLM-002108.
22     77. “Cadiz, Inc.; ARZC; Kinder          77. Undisputed
23     Morgan, and Questar are reported to
       have significant financial interests to
24
       move forward with this proposal to
25     extract and transport groundwater out
       of the Mojave Desert for use in
26
       southern California and the Central
27     Valley.”
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                    26
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 27 of 49 Page ID #:792




 1
       Evidence: BLM-002108.
 2     78. “[SMWD] in Orange County has        78. Undisputed
 3     an interest in having additional water
       to provide to its own customers as well
 4     as several other southern California
 5     water districts including: Three
       Valleys Municipal Water District,
 6     Golden State Water Company,
 7     Suburban Water Systems, Jurupa
       Community Services District, and the
 8     California Water Service Company.”
 9
       Evidence: BLM-002108.
10     79. On February 15, 2017, in an email 79. Undisputed.
11     discussing the “[i]ncoming briefing
       requests on BLM issues,” including the
12     Cadiz Project, Acting BLM Deputy
13     Director Jerome Perez told Kathleen
       Benedetto that the “Cadiz [Project] is
14     tied to the Eagle Crest Project in a
15     parallel fashion for it is all about water
       in the Desert. That may assist in Eagle
16     Crest moving forward.”
17
       Evidence: BLM-002103.
18     80. On February 15, 2017, Acting           80. Undisputed
19     BLM Chief of Staff Laura Douglas
       also wrote to BLM staff that “[t]his
20     [Cadiz] [P]roject is controversial, with
21     significant Congressional interest on
       both sides.”
22
23     Evidence: BLM-002104.
       81. On February 17, 2017, Associate     81. Undisputed
24
       Solicitor Laura Brown sent James
25     Schindler and Special Assistant to the
       Secretary Downey Magallanes an
26
       Information Memorandum regarding
27     Serrano, et al. v. Union Pacific
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                    27
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 28 of 49 Page ID #:793




 1     Railroad Company, et al., D.C. No.
       8:15-cv-00718-JVS-DFM (C.D. Cal.,
 2     May 5, 2015) (Interlocutory Appeal
 3     before the Ninth Circuit), which
       explains that because, “among other
 4     reasons, the California state court and
 5     the US district court are at odds with
       [M-36964], DOI has requested that the
 6     US file an amicus brief to ensure the
 7     Ninth Circuit factors in DOI's views.”

 8     Evidence: BLM-002068.
 9     82. On February 21, 2017, Associate      82. Undisputed
       Solicitor Laura Brown sent BLM
10     officials, including Kathleen
11     Benedetto, Downey Magallanes, James
       Schindler, and Jermone Perez, a
12     detailed agenda for a briefing on
13     railroad rights-of-way requested by
       Kathleen Benedetto “to give her a little
14     more background on the 1989 and
15     2011 M-Opinions regarding railroad
       rights of way.”
16
17     Evidence: BLM-002064.
       83. On February 21, 2017, Associate    83. Undisputed
18     Solicitor Laura Brown emailed
19     Kathleen Benedetto to schedule a “pre-
       meeting before the Cadiz meeting on
20     Friday.”
21
       Evidence: BLM-002062.
22     84. BLM held the Cadiz Project            84. Undisputed
23     briefing on Friday, February 24, 2017.
24
       Evidence: BLM-002057.
25     85. Following the Cadiz Project         85. Undisputed
       briefing, Jerome Perez circulated a
26
       letter from Senator Dianne Feinstein
27     and other members of Congress,
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                    28
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 29 of 49 Page ID #:794




 1     supporting the Cadiz Determination
       and expressing concern that the Cadiz
 2     Project is “attempting to sidestep
 3     federal review” because the water
       project “poses a dire threat to vital
 4     water sources and supplies” serving the
 5     Mojave Desert area.

 6     Evidence: BLM-002054-55.
 7     86. On March 3, 2017, Kathleen               86. Undisputed
       Benedetto emailed Assistant to the
 8     Secretary Downey Magallanes that
 9     “[she has] folks in [her] office on
       Cadiz.”
10     Benedetto met with Brownstein
11     lobbyist Luke Johnson, and former
       House Representative and Gavel
12     Resources, LLC lobbyist Richard
13     Pombo, who also lobbies for Cadiz,
       Inc.
14
15     Evidence: BLM-008519; BLM-
       008518.
16     87. On March 6, 2017, James Cason,           87. Undisputed
17     Kathleen Benedetto, and Downey
       Magallanes met to discuss the Cadiz
18     Project.
19
       Evidence: BLM-002009-11.
20     88. A March 13, 2017 BLM Task                88. Undisputed.
21     Matrix, sent to Acting Deputy
       Secretary James Cason and titled
22     “Deputy Secretary Assignments
23     Follow up List,” shows that Cason
       directed interior officials to “get rid of
24
       the Hillary [sic] opinion, to leave the
25     matter up to the railroad right of
       ways.”
26
27   Evidence: BLM-001996.
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                    29
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 30 of 49 Page ID #:795




 1     89. The same Task Matrix shows that       89. Undisputed.
       Acting Deputy Secretary James Cason
 2     also directed then-Special Assistant to
 3     the Secretary, Downey Magallanes, to
       “take the ‘M’ Opinion, look at the
 4     facts, and write an analysis that says
 5     the facts suggesting railroad benefits
       were ignored.”
 6
 7     Evidence: BLM-001996.
       90. The Task Matrix also states that at   90. Undisputed.
 8     a “meeting re:Cadiz,” Cason asked
 9     Benedetto “to revise the IM . . .
       [s]ooner rather than later.”
10
11     Evidence: BLM-001996.
       91. The meeting titled in the Task        91. Partially disputed.
12     Matrix as “meeting re:Cadiz” referred
13     to the March 6, 2017 meeting between      Defendants are unable to confirm that
       James Cason, Kathleen Benedetto, and      the “meeting re: Cadiz” was the
14     Downey Magallanes.                        March 6, 2017 meeting, as that is not
15                                               reflected in the record. But
       Evidence: BLM-002009-11.                  Defendants concede that it could be
16                                               the referenced meeting.
17     92. On March 22, 2017, Michael Nedd       92. Partially disputed.
       issued an Information/Briefing
18     Memorandum to address the                 While Plaintiff does provide a direct
19     implications of rescinding Instruction    quote from the Briefing
       Memorandum No. 2014-122. The              Memorandum, the quote is a
20     Memorandum explained that “[railroad      reference to BLM’s opinion of what
21     right-of-way] leases are often very       the stakeholder’s positions might be
       lucrative for the railroads in terms of   and not a reference to a position held
22     rental fees collected. Some proposed      by BLM.
23     users would prefer to negotiate a lease
       with the railroad and avoid a federal     Evidence: BLM-001028.
24
       authorization process.”
25
     Evidence: BLM-001028.
26
     93. In the Briefing Memorandum,         93. Undisputed
27   Nedd further explained that
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                    30
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 31 of 49 Page ID #:796




 1     “rescinding [IM 2014-122] would
       simply remove guidance on how BLM
 2     might consider whether an existing or
 3     proposed activity within an 1875 Act
       [right-of-way] requires an
 4     authorization from BLM, but would
 5     not change the Department’s legal
       interpretation that activities within
 6     1875 Act rights of way must seek an
 7     authorization from BLM if they do not
       derive from or further a railroad
 8     purpose.”
 9
       Evidence: BLM-001029.
10     94. In the Memorandum, Nedd also        94. Undisputed
11     noted that “[t]he BLM must collect fair
       market rental for qualifying rights of
12     way uses on public lands under
13     provisions in the regulations in Title
       43, Code of Federal Regulations, Part
14     2800, Rights of Way Under the Federal
15     Land Policy and Management Act.
       Rescinding this IM would make the
16     process to authorize qualifying uses in
17     these rights of way more difficult to
       recover rental due to the United
18     States.”
19
       Evidence: BLM-001030.
20     95. On March 20, 2017, in response to     95. Partially disputed.
21     the Briefing Memorandum draft
       circulated on March 17, 2017, John      While Plaintiff does provide a direct
22     Kalish emailed Michael Smith, asking,   quote from the identified email, the
23     “Can we wrap this into the overall      quote has nothing to do with the
       investigation in order to not have the  proposed rescission of IM 2014-122,
24     [Freedom of Information Act] issue?”    the Cadiz Project, or Solicitor’s
25                                             Opinion M-37025. Instead, the quote
       Evidence: BLM-001031.                   is a reference to an ongoing
26                                             investigation relating to a qui tam
27                                             lawsuit that was still under seal at that
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                        31
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 32 of 49 Page ID #:797




 1                                             time. Hence, the reference to
                                               “investigation.”
 2
 3                                             Evidence: BLM-001031.
       96. On March 28, 2017, Timothy          96. Undisputed
 4     Spisak wrote to Division Chief Robert
 5     Jolley, “Do we know what it will take
       to rescind? Simple IM to make it so?”
 6
 7     Evidence: BLM-000980.
       97. On March 28, 2017, Robert Jolley 97. Undisputed
 8     replied to Timothy Spisak, “I would
 9     think a 1 or 2 pager IM rescinding until
       further notice and instructing the field
10     what to do in the interim. If there was
11     previous guidance, we could reference
       that IM/Handbook and revert back to
12     the previous instruction. The M
13     Opinion may complicate it.”
14     Evidence: BLM-000980.
15     98. On Tuesday, March 28, 2017,           98. Undisputed
       Richard Bouts emailed several other
16     BLM officials, stating that, “There is a
17     request from the Department (via
       [Kathleen] Benedetto) to have [IM No.
18     2014-122] rescinded immediately.
19     (As in first thing Wednesday
       morning).” Bouts also wrote that
20     “[t]here are apparently legal issues that
21     are driving the need to deal with this
       immediately.”
22
23     Evidence: BLM-000973.
       99. On March 29, 2017, Richard Bouts 99. Undisputed
24
       messaged other BLM officials that
25     Benedetto “was expressing the wishes
       from higher ups to have this rescinded
26
       without being able to explain why.
27     [Maybe] Michael [S]mith can help
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                    32
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 33 of 49 Page ID #:798




 1     shed some light. We need to be
       prepared do whatever today.”
 2
 3     Evidence: BLM-008520.
       100. Also on March 29, 2017, Erica       100. Partially disputed.
 4     Pionke wrote to Tim Spisak to indicate
 5     that Spisak should work with John        Plaintiffs’ selective quotation of the
       Kalish rather than Robert Jolley on a    e-mail suggests that Erica Pionke
 6     right-of-way matter in part because      recommended that Timothy Spisak
 7     “Robert’s counsel is vastly different    work with John Kalish rather than
       than John’s on this issue.”              Robert Jolley because he had
 8                                              different views than John. But in the
 9     Evidence: BLM-008521.                    earlier e-mail in the string, Ms.
                                                Pionke clearly states, “You will want
10                                              to work with John Kalish rather than
11                                              Robert Jolley. John is now the
                                                Division Chief for RR ROWs and he
12                                              wrote the most recent [briefing paper]
13                                              on the matter at issue.”
14                                              Evidence: BLM-008521
15     101. That same day, BLM issued IM        101. Undisputed
       No. 2017-060, which rescinded IM No.
16     2014-122 and IM No. 2012-038
17     (issued December 2, 2011).
18     Evidence: BLM-000971-72.
19     102. IM 2017-060 ordered that,            102. Undisputed
       effective immediately,
20     “[a]ll issues related to addressing
21     activities within railroad rights-of-way
       granted pursuant to the General
22     Railroad Rights- of-Way Act of March
23     3, 1875 across [BLM]-managed lands
       are to be directed to the BLM
24
       Washington Office, Energy, Minerals
25     and Realty Management (WO-300)
       directorate. Field offices will no longer
26
       apply the provisions outlined in either
27
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                    33
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 34 of 49 Page ID #:799




 1       WO IM No. 2014-122 or No. 2012-
         038.”
 2
 3       Evidence: BLM-000971.
         100.1 On April 18, 2017, Gareth Rees, 100. Undisputed
 4       Acting Deputy Secretary James Cason,
 5       Downey Magallanes, and other BLM
         officials met with BNSF Railroad to
 6       discuss railroad rights-of-way.
 7
         Evidence: BLM-000948.
 8       101. On May 2, 2017, BLM issued a          101. Partially disputed.
 9       Draft Key Messages and Talking
         Points on IM 2017-060: Rescinding IM       While Plaintiff provides a direct
10       2014-122, that stated, “Under its          quote from the Draft Key Messages
11       multiple-use mission supporting a          document, they leave out subsequent
         variety of working landscapes across       bullets that make clear that the legal
12       the West, the BLM is re-examining          interpretation of the 1875 Act in
13       many different policies and practices in   Solicitor’s Opinion M-37025 was, at
         order to better balance responsible        the time, still the binding
14       development and provide economic           interpretation for BLM. Plaintiffs
15       opportunities for all Americans.”          appears to suggest that the purpose of
                                                    rescinding IM 2014-122 did more
16       Evidence: BLM-000886-87.                   than it actually did.
17
                                                    Evidence: BLM-00886-87
18       102. On May 4, 2017, Cadiz, Inc.           102. Undisputed
19       counsel Larry Jensen wrote to Acting
         Deputy Secretary James Cason
20       responding to Cason’s request to
21       Jensen for information on the “USGS
         estimate of groundwater recharge” for
22       the Cadiz Project.
23
         Evidence: BLM-000890.
24
25
26   1
    This paragraph is misidentified as 100 and should be paragraph 103. Defendants
27 have followed the numbering in Plaintiff’s statement of facts.
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                     34
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 35 of 49 Page ID #:800




 1     103. On May 5, 2017, USGS issued a       103. Undisputed
       letter to Senator Dianne Feinstein
 2     affirming its position that the
 3     groundwater recharge for the aquifer
       Cadiz, Inc. would pump is 2,000-
 4     10,000 acre-feet a year. BLM-000853.
 5     104. On May 22, 2017, SMWD and           104. Undisputed
       Cadiz Inc. sent a letter to BLM to
 6     “request that [BLM] confirm that the
 7     October 2015 evaluation of the
       Project’s proposed use by BLM’s
 8     California State Office (the ‘2015
 9     Evaluation’) was no longer valid,” and
       to “request that [BLM] confirm that
10     the Project’s proposed use is within the
11     scope of ARZC’s right-of-way usage.”
12     Evidence: BLM-000862.
13     105. On May 23, 2017, Special           105. Undisputed
       Assistant and Acting Director Office of
14     Congressional and Legislative Affairs
15     (“OCL”) Micah Chambers wrote to
       James Cason and other Interior
16     officials, “FYI. Sen. Feinstein letter
17     opposing Cadiz and citing [United
       States Geological Survey (‘USGS’)]
18     letter that OCL tried to hold. This
19     won't help any of the Cadiz efforts.
       Scott and Alan I know you're meeting
20     with Calvert. He'll want to know about
21     this.”
22     Evidence: BLM-000848.
23     106. Chambers also sent the Interior     106. Undisputed
       officials a May 23, 2017 letter from
24
       Senator Dianne Feinstein to then-
25     Secretary Ryan Zinke. In the letter,
       Feinstein cited scientific analyses from
26
       the USGS and National Park Service
27     (NPS) about how “devastating [Cadiz,
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                    35
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 36 of 49 Page ID #:801




 1     Inc.’s] proposal would be to the desert
       and its wildlife.”
 2
 3     Evidence: BLM-000850
       107. On June 1, 2017 ARZC President 107. Undisputed
 4     Brad Ovitt sent BLM a follow-up letter
 5     that the October 2015 Determination is
       no longer valid.
 6
 7     Evidence: BLM-000836.
       108. On May 23, 2017, Senator         108. Undisputed
 8     Feinstein issued a letter to Interior
 9     Secretary Ryan Zinke, asking that
       Secretary Zinke not rescind BLM’s
10     October 2, 2015 determination, and
11     expressing opposition to BLM’s March
       29, 2017 decision to rescind IM 2014-
12     122 and 2012-038.
13
       Evidence: BLM-000850-52.
14     109. On June 30, 2017, BLM issued a       109. Partially disputed
15     temporary suspension of M-37025. In
       the temporary suspension, BLM wrote        The memorandum suspending M-
16     that                                       37025 was issued by Daniel H.
17                                                Jorjani, Principal Deputy Solicitor
       “[s]ince issuance of M-37025, the U.S. and Acting Solicitor of the U.S.
18     Supreme Court had discussed in detail Department of the Interior, not BLM.
19     the 1875 Act in Marvin M. Brandt
       Revocable Trust v. United States, 134      Evidence: BLM-000785.
20     S.Ct. 1257 (2014) . . . . [T]he rights
21     conveyed under the 1875 Act . . . were
       at issue in Union Pacific Railroad Co.
22     v. Santa Fe Pacific Pipelines Inc., 231
23     Cal. App. 4th 134 (2014), and [were]
       at issue in Serrano et al. v. Union
24
       Pacific Railroad Co., et al., D.C. Np.
25     8:15-cv-00718-JVS-DFM (C.D. Cal.
       May 5, 2015) (preliminary ruling on
26
       interlocutory appeal to the Ninth
27     Circuit Court of Appeals) . . . . In light
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                         36
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 37 of 49 Page ID #:802




 1     of these developments, M-37025
       should be reviewed to determine if the
 2     analysis set forth in the opinion is
 3     complete and whether the post-2011
       decisions should be factored into the
 4     opinion.”
 5
       Evidence: BLM-000785.
 6     110. On July 10, 2017, Michael Nedd     110. Undisputed
 7     emailed Jerome Perez that “the
       [Secretary and senior officials] on the
 8     6th floor would like to move sooner
 9     than later on [the Desert Renewable
       Energy Conservation Plan] and Cadiz.”
10
11     Evidence: BLM-000737.
       111. On July 14, 2017, Kathleen           111. Undisputed
12     Benedetto met with BLM and Interior
13     officials to discuss the Cadiz Project.
14     Evidence: BLM-000732.
15     112. BLM’s July 13, 2017                  112. Undisputed
       Information/Briefing Memorandum
16     stated that “[t]he Cadiz proposal is in
17     the district of Congressman Paul Cook
       (CA-08-R) who has expressed support
18     for the project along with
19     Congressmen Tom McClintock (CA-
       04-R), Jim Costa (CA-16-D), Darryl
20     Issa (CA-49-R), and Congresswoman
21     Mimi Walters (CA-45-R). Senator
       Feinstein has expressed strong
22     opposition to the project . . . .”
23
       Evidence: BLM-000730.
24
       113. On July 17, 2017, SMWD and         113. Undisputed
25     Cadiz, Inc. sent BLM a letter to renew
       their May 22, 2017 request that BLM:
26
       (1) clarify that the October 2015
27     evaluation by BLM is no longer valid;
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                    37
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 38 of 49 Page ID #:803




 1     and (2) “confirm that the Project’s
       proposed use of the right-of-way for a
 2     water pipeline and related
 3     improvements will further railroad
       purposes and is within the scope of the
 4     right-of-way.”
 5
       Evidence: BLM-000163.
 6     114. “To assist BLM in its                114. Undisputed
 7     ‘assessment,’ [Cadiz, Inc.] submitted
       voluminous files and information that
 8     outlined the railroad purposes that
 9     [would] be furthered by the Project…
       Those materials [were] again
10     submitted with this letter to [BLM’s]
11     office for [BLM’s] consideration.”
12     Evidence: BLM-000164.
13     115. On July 28, 2017, Luke Johnson       115. Undisputed
       met with Timothy Spisak, Michael
14     Nedd, and John Kalish.
15
       Evidence: BLM-000161.
16     116. On August 1, 2017, Larry Jensen,     116. Undisputed
17     counsel for Cadiz, Inc. and Acting
       Solicitor and Principal Deputy
18     Solicitor of the Department of the
19     Interior Dan Jorjani held a
       teleconference regarding the Cadiz
20     Project and the scope of ARZC’s 1875
21     Act right-of-way.
22     Evidence: BLM-008033-35.
23     117. Interior officials met with          117. Disputed.
       Laborers’ International Union of North
24
       America (“LIUNA”) representatives         This document indicates that the
25     on August 29, 2017 to discuss the         meeting scheduled between Interior
       Cadiz Project.                            Officials and LIUNA was canceled.
26
27   Evidence: BLM-000101.                   Evidence: BLM-00101
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                    38
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 39 of 49 Page ID #:804




 1     118. On September 1, 2017, Daniel H. 118. Undisputed
       Jorjani distributed M-37048, a
 2     memorandum with the subject,
 3     “Withdrawal of Solicitor’s Opinion M-
       37025 issued on November 4, 2011,
 4     and Partial Withdrawal of Solicitor’s
 5     Opinion M-36964 issued on January 5,
       1989.”
 6
 7     Evidence: BLM-000075.
       119. Reversing the position of the prior 119. Undisputed
 8     administration, Jorjani concluded that
 9     “the rights-of-way granted to railroad
       companies under the 1875 Act allow
10     railroad companies to lease portions of
11     their easements to third parties without
       permit or grant from [BLM] provided
12     that such leases are limited to the
13     surface, broadly defined, of the
       easement and do not interfere with the
14     continued use of the easement as a
15     railroad.”
16     Evidence: BLM-000076.
17     120. Jorjani also concluded that,         120. Undisputed
       “under the incidental use doctrine, a
18     railroad may undertake commercial
19     activity, including authorizing a third
       party to undertake commercial activity,
20     as long as the activity is incidental to
21     the operation of the railroad and a ‘free
       and safe passage is left’ for the
22     operation of the railroad.”
23
       Evidence: BLM-000097.
24
       121. On September 13, 2017, several     121. Undisputed
25     Interior and BLM officials met to
       discuss the Cadiz Project.
26
27   Evidence: BLM-000056.
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                    39
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 40 of 49 Page ID #:805




 1     122. On September 22, 2017, several        122. Undisputed
       Interior and BLM officials met to
 2     discuss the Cadiz Project.
 3
       Evidence: BLM-000042.
 4     123. On September 20, 2017, John           123.   Undisputed
 5     Kalish wrote to Mike Smith that the
       Cadiz Project’s approval was “on the
 6     fast track.”
 7
       Evidence: BLM-000043.
 8     124. The First edit of a Draft BLM         124. Undisputed
 9     Determination read:
10     “In light of Opinion M-37048, the
11     BLM’s October 2015 administrative
       determination is rescinded, as it relied
12     on the prior interpretation of the legal
13     scope of those rights-of-way. The
       BLM has no information indicating
14     that the Cadiz [P]roject would interfere
15     with continued use of the easement for
       railroad operations and, in any event,
16     has determined that the project is
17     incidental to railroad operations. This
       includes the proposed elements of the
18     project within the 1875 Act grant
19     including the water conveyance
       pipeline with in-line turbines and the
20     fire suppression system, the fiber optic
21     subcomponent, as well as the access
       road, the power line and facilities it
22     supports, and the steam-based
23     excursion train including appurtenant
       facilities. The Cadiz Project is
24     therefore within the scope of [ARZC’s]
25     rights under its 1875 Act grant, and
       thus does not require any additional
26     authorization by the BLM.”
27
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                    40
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 41 of 49 Page ID #:806




 1     Evidence: BLM-000043.
       125. In the Draft BLM Determination,       125. Undisputed
 2     “[John Kalish] included all [Project
 3     components] . . . in order to remove
       any uncertainty, even though the
 4     determination focused in on the water
 5     line, sprinklers and fiber optic
       subcomponent.”
 6
 7     Evidence: BLM-000043.
       126. On October 13, 2017, BLM sent         126. Partially disputed
 8     ARZC, Cadiz, Inc., and SMWD a
 9     determination expressly superseding        BLM’s October 13, 2017 letter did
       the 2015 Administrative Determination      not authorize Cadiz to do anything.
10     and authorizing Cadiz, Inc. to construct   Instead, the letter stated that, “the
11     and operate the pipeline without a         proposed activity falls within the
       FLPMA permit.                              scope of rights granted to the Arizona
12                                                and California Railroad (ARZC)
13     Evidence: BLM-000007; BLM-                 under the General Railroad Right-of-
       000004; BLM-000001.                        Way Act of March 3, 1875 (1875
14                                                Act), and therefore does not require
15                                                authorization from BLM.”
16                                                Evidence: BLM-000004
17     127. The October 2017 determination        127. Undisputed
       concluded that the Cadiz Project falls
18     within the scope of rights granted to
19     the ARZC under the 1875 Act because
       it “would not interfere with the
20     continued use of the easement for
21     railroad operations, nor would the
       proposed activities extend beyond the
22     surface of the easement, broadly
23     defined,” and therefore does not
       require authorization by BLM.
24
25   Evidence: BLM-000002; BLM-00005;
     BLM-00008.
26
     128. BLM additionally concluded “that 128. Undisputed
27   the activities proposed in the Cadiz
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                    41
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 42 of 49 Page ID #:807




 1     Project further a railroad purpose, even
       if they do not originate or derive from
 2     that purpose.” BLM wrote that “[a]s
 3     the railroad itself describes, these
       component elements of the Cadiz
 4     [P]roject all provide ‘critical benefits’
 5     to the railroad that facilitate elements
       of its operations.”
 6
 7     Evidence: BLM-000002; BLM-
       000005; BLM-000008.
 8     129. Cadiz, Inc. issued a press release     129. Disputed.
 9     on October 16, 2017, which stated:
       “With the receipt of this definitive        The press release is an extra-record
10     determination by the BLM, the               document and therefore may not be
11     Company will now turn its attention to      considered for purposes of deciding
       final engineering design, contract          the merits of Plaintiff’s claims. Fla.
12     arrangements with its participating         Power & Light v. Lorion, 470 U.S.
13     agencies and a conveyance agreement         729, 743-44 (1985); Ctr. for
       with the Metropolitan Water District of     Biological Diversity v. U.S. Fish &
14     Southern California in accordance with      Wildlife Serv., 450 F.3d 930, 943 (9th
15     applicable law.”                            Cir. 2006).
16     The press release also stated that “no
17     further federal permits or
       authorizations are required for Project
18     construction within the ARZC railroad
19     right-of-way.”
20     Evidence: Ctr. for Biological Diversity
21     v. U.S. Bureau of Land Mgmt., No. CV
       17-8587-
22     GW(ASX), 2018 WL 3004594, at *4
23     (C.D. Cal. June 8, 2018) [ECF No. 31]
       130. On November 27, 2017, BLM          130. Undisputed
24     released the 2017 Instruction
25     Memorandum No. 2018-014, titled,
       “Third-Party Uses on Railroad Rights-
26     of-Way under the General Railroad
27     Right-of-Way Act of March 3, 1875.”
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                    42
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 43 of 49 Page ID #:808




 1     IM No. 2018- 014 states that the policy
       of BLM is that “an authorization from
 2     the BLM for existing or proposed uses
 3     within 1875 Act rights-of-way,
       including third party uses, is generally
 4     unnecessary.”
 5
       Evidence: BLM Instructional
 6     Memorandum No. 2018-14,Third-
 7     Party Uses on Railroad
       Rights-of-Way under the General
 8     Railroad Right-of-Way Act of March 3,
 9     1875 (Nov. 27, 2017).
       131. Additionally, IM 2018-014 directs 131. Undisputed.
10     BLM employees to “no longer take an
11     active role in reviewing existing or
       proposed uses within 1875 Act [rights-
12     of-way].”
13
       Evidence: BLM Instructional
14     Memorandum No. 2018-14, Third-
15     Party Uses on Railroad
       Rights-of-Way under the General
16     Railroad Right-of-Way Act of March 3,
17     1875 (Nov. 27, 2017).
       132. On February 12, 2016, President   132. Undisputed.
18     Barack Obama established the Mojave
19     Trails National Monument (“Mojave
       Trails”) by presidential proclamation,
20     pursuant to the Antiquities Act of
21     1906, 54 U.S.C. § 320301.
       Proclamation No. 9395, 81 Fed. Reg.
22     8,371 (February 12, 2016)
23     (Establishment of the Mojave Trails
       National Monument).
24
25     Evidence: BLM-002108.
       133. Mojave Trails encompasses 1.3         133. Undisputed.
26
       million acres of pristine desert land.
27
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                    43
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 44 of 49 Page ID #:809




 1     Evidence: BLM-002054.
       134. In February 2000, the USGS
 2     reviewed the Cadiz Groundwater
 3     Storage and Dry-Year Supply Program
       Draft Environmental Planning
 4     Technical Report.
 5     “As part of the review, the USGS
       calculated estimates of natural
 6     recharge to the Fenner, Bristol, and
 7     Cadiz basins, which ranged from
       approximately 2,000 to 10,000 acre-
 8     feet per year.”
 9
       Evidence: BLM-000922.
10     135. On April 19, 2017, USGS            135. Partially disputed.
11     reaffirmed the groundwater recharge
       rate values for the Cadiz Project.      The USGS Correspondence Briefing
12                                             did reaffirm the groundwater recharge
13     Evidence: BLM-000924.                   rate values it had assessed in 2000 as
                                               it related to Cadiz, Inc. then-proposed
14                                             project. USGS, however, noted in
15                                             this briefing that this reaffirmed only
                                               its assessment from 2000, stating:
16
17                                             “We note that we are not aware of
                                               new information that would change
18                                             our recharge estimates, but we have
19                                             not reviewed the current proposed
                                               Cadiz water extraction project. Nor
20                                             have we conducted new site-specific
21                                             studies or data collection in the Cadiz
                                               area since our 2000 review.
22
23                                             We also explain that updating our
                                               2000 estimate of recharge in the
24                                             Cadiz area would be a significant
25                                             undertaking, requiring a detailed
                                               review of new studies since 2000,
26                                             along with new data collection,
27                                             analyses, and modeling.”
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                      44
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 45 of 49 Page ID #:810




 1
                                                 Plaintiff’s apparent suggestion that
 2                                               USGS conducted additional analysis
 3                                               to confirm its findings in 2000 is
                                                 misleading.
 4
 5                                               Evidence: BLM-000924, BLM-
                                                 000930.
 6     136. On December 5, 2011, SMWD            136. Partially disputed.
 7     issued a Draft Environmental Impact
       Report (“DEIR”) pursuant to CEQA to       While SMWD did prepare the DEIR
 8     provide “information about the            pursuant to CEQA to provide
 9     potential effects on the local and        information about the potential effects
       regional environment associated with      of the Cadiz Project, it also served to
10     the construction and operation of the     “suggest[s] mitigation measures to
11     proposed [Cadiz Project].”                reduce any significant impacts to less
                                                 than significant.”
12     Evidence: BLM-004955.
13                                               Evidence: BLM-004955
       137. On February 13, 2012, the NPS        137. Undisputed.
14     commented on the SMWD DEIR.
15
       Evidence: BLM-000934-39.
16     138. Among other conclusions, NPS         138. Undisputed.
17     determined that the DEIR’s recharge
       estimates are 3 to 16 times higher than
18     actual rates, and that the DEIR’s
19     estimates of the annual recharge (and
       discharge) for the Cadiz Project
20     watershed in the range of 30,000 AFY
21     “are not reasonable and should not
       even be considered.”
22
23     Evidence: BLM-000934; BLM-
       000936.
24
       139. NPS also stated that “[a]vailable 139. Undisputed.
25     evidence indicates that some springs
       within Mojave National Preserve likely
26
       are hydraulically continuous with the
27
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                    45
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 46 of 49 Page ID #:811




 1     aquifer that is the target of the subject
       groundwater development . . . .”
 2
 3     Evidence: BLM-000936.
       140. NPS explained that SMWD’s              140. Undisputed.
 4     DEIR “failed to adequately consider
 5     inclusion of monitoring and mitigation
       developed under the earlier Cadiz
 6     Project, and to adequately demonstrate
 7     the effectiveness of certain current
       mitigation measures proposed to
 8     address pumping-related impacts.”
 9
       Evidence: BLM-000938.
10     141. An April 2018 study in the peer-       141. Disputed.
11     reviewed scientific journal
       Environmental Forensics provides            The study and the declaration citing it
12     additional evidence that there is a         are extra-record documents and
13     ‘hydraulic connection’ between              therefore may not be considered for
       Bonanza Spring and the aquifer that         purposes of deciding the merits of
14     Cadiz, Inc. plans to draw water from.       Plaintiff’s claims. Fla. Power &
15     The study indicates that the water          Light v. Lorion, 470 U.S. 729, 743-44
       drawn from the aquifer would be in          (1985); Ctr. for Biological Diversity
16     excess of the groundwater recharge to       v. U.S. Fish & Wildlife Serv., 450
17     the basin, resulting in basin aquifer       F.3d 930, 943 (9th Cir. 2006).
       drawdown and a potentially substantial      Defendants do not object to the
18     decrease in free-flowing water from         consideration of these documents
19     the spring.                                 solely for purpose of deciding
                                                   whether Plaintiff has standing.
20     Evidence: Clarke Dec. ¶ 12.
21     142. A subsequent study, published in 142. Disputed.
       September 2018 in the peer-reviewed
22     scientific journal Hydrology, affirms     The study and the declaration citing it
23     that Bonanza Spring is fed by the same are extra-record documents and
       aquifer from which Cadiz, Inc. plans to therefore may not be considered for
24
       draw water, and further demonstrates      purposes of deciding the merits of
25     that four other springs in Mojave Trails Plaintiff’s claims. Fla. Power &
       are also fed at least in part by the same Light v. Lorion, 470 U.S. 729, 743-44
26
       aquifer. That study also significantly    (1985); Ctr. for Biological Diversity
27     undermines Cadiz, Inc.’s claims           v. U.S. Fish & Wildlife Serv., 450
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                        46
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 47 of 49 Page ID #:812




 1     regarding the rate of aquifer recharge,   F.3d 930, 943 (9th Cir. 2006).
       providing evidence that Cadiz, Inc.’s     Defendants do not object to the
 2     purported recharge rate estimates are     consideration of these documents
 3     three to fifteen times too high.          solely for purpose of deciding
                                                 whether Plaintiff has standing.
 4     Evidence: Clarke Dec. ¶ 13.
 5     143. Bonanza Spring provides              143. Disputed.
       freshwater for resident and migratory
 6     wildlife. Bonanza Spring is the most   The declaration is an extra-record
 7     significant regional surface water     document and therefore may not be
       source in Mojave Trails, and the       considered for purposes of deciding
 8     closest major surface water source to  the merits of Plaintiff’s claims. Fla.
 9     the Cadiz Project. The drawdown will   Power & Light v. Lorion, 470 U.S.
       disrupt larger migration patterns      729, 743-44 (1985); Ctr. for
10     because the area serves as a stopover  Biological Diversity v. U.S. Fish &
11     point for wildlife, as it has for      Wildlife Serv., 450 F.3d 930, 943 (9th
       thousands of years.                    Cir. 2006). Defendants do not object
12                                            to the consideration of this document
13     Evidence: Lamfrom Dec. ¶ 16.           solely for purpose of deciding
                                              whether Plaintiff has standing.
14     144. NPCA is a nonpartisan, non-profit 144. Undisputed.
15     organization headquartered in
       Washington, D.C. whose mission is to
16     provide an independent voice for
17     protecting and enhancing America’s
       National Park System for present and
18     future generations. NPCA has over 1.3
19     million members and supporters
       nationwide.
20
21     Evidence: Lamfrom Dec. ¶ 4.
       145. NPCA members use, enjoy, and       145. Undisputed.
22     work to preserve and protect the
23     National Park System and other
       protected federal lands with an
24
       ecological, management, or other
25     nexus to National Parks, including
       [Mojave Trails] . . . . NPCA and its
26
       members are actively engaged in
27     protecting the viewsheds, soundscapes,
28   Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
     Response to National Parks Conservation Association                    47
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 48 of 49 Page ID #:813




 1     airsheds, watersheds, and other values
       that make Mojave Trails unique and
 2     worthy of protection for the American
 3     people.

 4     Evidence: Lamfrom Dec. ¶ 5.
 5     146. As part of its work, NPCA and its      146. Undisputed.
       members advocated for, and
 6     participated in the efforts to create the
 7     Mojave Trails National Monument.

 8     Evidence: Lamfrom Dec. ¶ 25.
 9     147. NPCA members are                       147. Undisputed.
       photographers, birders, hikers, and
10     observers of desert wildlife and rare
11     plants in Mojave Trails.
12     Evidence: Lamfrom Dec. ¶ 17.
13     148. NPCA members’ organizational,          148. Undisputed.
       aesthetic, and recreational interests
14     have been, and will continue to be,
15     harmed by the 2017 M-Opinion and
       Cadiz Determination, because the
16     construction and maintenance of the
17     pipelinewould impair NPCA members
       from enjoying and using Mojave
18     Trails.
19
       Evidence: Clarke Dec. ¶¶ 8, 18-20, 22;
20     Lamfrom Dec. ¶¶11, 18-24.
21
     DATED: May 10, 2019             Respectfully submitted,
22
23                                   JEAN E. WILLIAMS
                                     Deputy Assistant Attorney General
24
                                     Environment & Natural Resources Division
25                                   U.S. Department of Justice
26
                                  /s/ Luther L. Hajek_______________
27                                Luther L. Hajek
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                    48
 Case 2:18-cv-06775-GW-AS Document 57-2 Filed 05/10/19 Page 49 of 49 Page ID #:814




 1                                Trial Attorney (CO Bar No. 44303)
                                  U.S. Department of Justice
 2                                Environment & Natural Resources Division
 3                                Natural Resources Section
                                  999 18th Street
 4                                South Terrace, Suite 370
 5                                Denver, CO 80202
                                  Tel ǀ (303) 844-1376
 6                                Fax ǀ (303) 844-1350
 7                                Email: Luke.Hajek@usdoj.gov

 8                                Attorneys for Defendants
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28 Defendants’ Local Rule 56-2 Statement of Genuine Disputes of Material Fact in
   Response to National Parks Conservation Association                    49
